Citation Nr: 1122475	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by United Health Services from January 28, 2010, to February 11, 2010.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran in this appeal served from March 1956 to January 1958.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Medical Center (RO) in Canandaigua, New York.


FINDINGS OF FACT

1.  The Veteran died in March 2010, prior to the issuance of the decision on appeal.

2.  The appellant is not able to substitute as the claimant in this case.


CONCLUSION OF LAW

Because no notice of disagreement was issued prior to the Veteran's death, the current appeal contains no case or controversy over an issue affecting the provision of benefits by VA over which the Board has jurisdiction.  38 U.S.C.A. § 511, 5107, 7104 (West 2002); 38 C.F.R. § 19.4, 19.5, 20.101 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).  

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

The record shows that a claim for payment or reimbursement was submitted to VA for treatment the Veteran received from January 28, 2010, to February 11, 2010, at United Health Services in Binghamton, New York.  It appears, however, that the claim was submitted by the vendor, here, United Health Services.

On March 30, 2010, VA issued a decision wherein it notified United Health Services that the claim for payment or reimbursement had been denied.  In April 2010, the appellant submitted a notice of disagreement and informed VA that the Veteran had died in March 2010.  The date of death, according to the appellant, occurred prior to the March 30, 2010 decision.  A statement of the case was issued in June 2010, and the appellant submitted a VA Form 9, Appeal to the Board that same month.  It appears the appellant wanted to substitute as the claimant in this claim.

There was a change in the law in October 2008 that allowed for a person to substitute for the claimant.  See 38 U.S.C.A. § 5121A, which provides that if a claimant dies while a claim or appeal is pending:

A living person who would be eligible to receive accrued benefits due to the claimant under [subsection (a) of the accrued benefits statute] may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.

VA Fast Letter 10-30 (Aug. 10, 2010).

However, in this case there are multiple problems with the appeal.  For example, it does not appear that the Veteran was the one who sought reimbursement, as there was no decision issued to the Veteran (again, the decision was addressed to the vendor).  Second, and more importantly, the Veteran died prior to the decision in this case.  In order for a claimant to be able to substitute for the deceased Veteran, the deceased Veteran needed to have filed a notice of disagreement prior to his death.  See id.  There was no notice of disagreement filed prior to the Veteran's death.

Based on the record, the Board finds that the claim for entitlement to payment or reimbursement cannot be considered.  The appellant is not the proper party, as the decision in this case was issued to the vendor, and she has no standing to have filed a notice of disagreement in this case.  In other words, there is no case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the claim of entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided to the Veteran by United Health Services from January 28, 2010, to February 11, 2010, must be dismissed.


ORDER

The appeal for entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by United Health Services from January 28, 2010, to February 11, 2010 is dismissed.



________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


